Title: To George Washington from Robert Morris, 21 June 1782
From: Morris, Robert
To: Washington, George


                  
                     Sir.
                     Office of Finance 21 June
                     1782.
                  
                  I am informed that several of our Officer’s have left behind them
                     in New York considerable sums of money unpaid, which had been advanced to them
                     while they were Prisoner’s. The Humanity of those who have made such advances,
                     as well as the Principles of Justice require that they shou’d be repaid, but
                     there is another reason which has considerable weight on my Mind.
                  The Establishment of a credit among our Enemies by the punctual
                     payment of such debts, will induce them again to make advances should the
                     Chance of War place any of our unfortunate Officers in a Situation to render it
                     necessary. I am therefore to request of your Excellency (should you agree with
                     me in Opinion) that you would take measures to cause the Amount of those Debts
                     to be particularly ascertained, In order that I may devise some means of
                     discharging them as soon as the Scale of the Treasury will permit. I am Sir,
                     your Excellency’s most obedient & humble Servant
                  
                     Robt Morris
                     
                  
               